Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered May 21, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [b]), defendant contends that Supreme Court erred in refusing to suppress identification testimony. We agree with the People that the valid waiver by defendant of his right to appeal encompasses that contention (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Caraballo, 59 AD3d 971, 971 [2009], lv denied 12 NY3d 852 [2009]). Present — Scudder, P.J., Smith, Centra, Whalen and DeJoseph, JJ.